Citation Nr: 1003420	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability 
(back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada.

In October 2007, this matter was remanded to the RO via the 
AMC for due process considerations, to obtain VA treatment 
records from the Veteran's first four years after separation, 
and to afford the Veteran a VA examination.

In September 2009, this matter was remanded again to afford 
the Veteran a new hearing before the Board, as the Veterans 
Law Judge before whom the Veteran testified in May 2007 had 
since left the Board.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In December 2009, the Veteran testified in a videoconference 
Board hearing before the undersigned, a transcript of which 
is included in the claims file.


FINDING OF FACT

The evidence, overall, indicates that the Veteran's current 
low back condition is most likely related to service.


CONCLUSION OF LAW

Service connection for a low back disability is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that a back disability began in service, 
due to falling down the side of a hill or mountain while on 
an observation post near the Kuwait/Iraq border in January 
1991.

The Veteran seeks service connection for a back disability, 
to include a fracture at L5 and surgical repair.  His service 
treatment records (STRs) include complaints of recurrent back 
pain on a redeployment examination in June 1991.  Notably, no 
definitive diagnosis of the Veteran's back complaints was 
provided in service.

The Veteran was afforded a VA examination in June 2009, 
pursuant to this claim. The examiner reviewed the claims file 
and medical history, including a May 1996 VA examination with 
a diagnosis of chronic low back pain and private treatment 
records, and conducted a physical examination.  X-ray results 
indicated mild degenerative disc disease and osteoarthritis 
and a previous L4-L5 surgical fusion.  The examiner diagnosed 
the Veteran with status post operative anterior and posterior 
lumbar fusion with residuals, as well as degenerative disc 
disease, osteoarthritis and spondylolisthesis with residuals.

The VA examiner concluded, based on the Veteran's history, 
the Gulf War physical examination in May 1996, the STRs, 
private medical reports, and present findings, that the 
Veteran's current low back disorder is most consistent with 
injuries occurring, as stated by the Veteran, during active 
military service.  The examiner opined that the Veteran's 
present low back condition is most likely caused by or the 
result of injuries sustained during active military service.

The Veteran submitted private records from Drs. "D." and 
"F." chronicling his ongoing treatment for back problems.  
In a November 2004 record, Dr. D. noted that MRI showed a 
"very obvious pars fracture at L5-S1" and diagnosed 
foraminal stenosis at L5 bilaterally secondary to the 
fracture.  In a January 2005 record, Dr. D. opined that 
"this is a fracture that easily occurs in the late teens or 
early 20s time frame" that "can be from trauma, such as 
falling down, etc."

Treatment records from January and February 2006 indicate 
that Dr. D. performed an anterior/posterior lumbar interbody 
fusion at L5-S1.

In September 2009, the Veteran submitted a medical summary 
and opinion letter from Dr. F., who stated that his initial 
evaluation of the Veteran in December 2004 was consistent 
with his reported 1991 low back injury in service.  Dr. F. 
stated, "It seems pretty clear and evident, based on both 
the paperwork and evaluation, that a relationship does exist 
from his initial low back injury in approximately 1991 and 
his sequelae of treatment to include conservative treatment, 
injection style therapy, and ultimately surgery."

A review of the record demonstrates that the Veteran has 
reliably and credibly reported low back pain since service.  
The Veteran provided highly credible testimony before the 
Board in both the May 2007 and December 2009 hearings 
regarding his injury in service and his current back 
problems.  

Resolving any doubt in the Veteran's favor, the Board finds 
that the criteria for service connection for a low back 
disability have been met.  38 U.S.C.A. § 5107(b).

While the Veteran has been found to have a low back 
disability related to service, the nature and extent of this 
disorder related to service is not before the Board at this 
time.  

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for a low back disability is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


